JONES, J.
1. Building and loan associations are subject to state regulation and1 control, not only under Section 2, Article XIII of the State Constitution, but ¿..ko by virtue of the state’s1 inherent police powers.
2. The provisions of Sections 9645 and 9649, General Code (110 OL. 67-68), controlling the sale of stock and memberships in such associations, apply to associations existing at the time such act became effective.
3. While the state may not impair a completed contractual obligation, a building and loan company cannot so enter into contracts, reaching into the future, touching the sale of its stoek_ and memberships, as to deprive the state, in the proper exercise of its police power, from controlling such sales in the future.
Writ allowed.
Marshall, C. J., Robinson, Matthias and Allen, JJ., concur. Wanamaker, J., not participating.